Exhibit 10.69

 

Master Property Management, Leasing

and Construction Management Agreement

 

This Master Property Management, Leasing and Construction Management Agreement
(“Agreement”) is made and entered into as of the 1st day of January, 2005, by
and among Wells Real Estate Investment Trust, Inc., a Maryland corporation
(“Wells REIT”), Wells Operating Partnership, L.P., a Delaware limited
partnership (“Wells OP”), and Wells Management Company, Inc., a Georgia
corporation (“Manager”).

 

Background

 

Wells OP was organized to acquire, own, operate, lease and manage real estate
properties on behalf of Wells REIT. Owner (as defined below) intends to retain
Manager to manage, coordinate the leasing of, and manage construction activities
related to, some of the real estate properties acquired for the benefit of Wells
REIT under the terms and conditions set forth herein.

 

Agreement

 

Now, Therefore, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1. Definitions. Except as otherwise specified or as the context may otherwise
require, the following terms have the respective meanings set forth below for
all purposes of this Agreement, and the definitions of such terms are equally
applicable both to the singular and plural forms thereof:

 

  1.1. “Asset Advisor” means Wells Management Company, Inc., a Georgia
corporation, or any person or entity to which Wells Management Company, Inc. or
any successor advisor transfers, assigns or subcontracts substantially all of
its functions under that certain Asset Management Advisory Agreement of even
date herewith.

 

  1.2. “Affiliate” of another Person includes only the following: (i) any Person
directly or indirectly controlling, controlled by, or under common control with
such other Person; (ii) any Person directly or indirectly owning, controlling,
or holding with the power to vote 10% or more of the outstanding voting
securities of such other Person; (iii) any legal entity for which such Person
acts as an executive officer, director, trustee, or general partner; (iv) any
Person 10% or more of whose outstanding voting securities are directly or
indirectly owned, controlled, or held, with power to vote, by such other Person;
and (v) any executive officer, director, trustee, or general partner of such
other Person. The Manager shall not be deemed to control or be under common
control with another Wells-sponsored program unless (i) the Manager owns 10% or
more of the voting equity interests of such program or (ii) a majority of the
board (or equivalent governing body) of such program is comprised of Affiliates
of the Manager.



--------------------------------------------------------------------------------

  1.3. “Improvements” means buildings, structures, and equipment from time to
time located on the Properties and all parking and common areas located on the
Properties.

 

  1.4. “Lease” means, unless the context otherwise requires, any lease or
sublease made by Owner or Owner JV as landlord or by its predecessor.

 

  1.5. “Management Fees” has the meaning set forth in Section 4 hereof.

 

  1.6. “Owner” means Wells OP, Wells REIT, and each of their direct and indirect
subsidiaries.

 

  1.7. “Owner JV” means any joint venture, limited liability company or other
Affiliate of Owner in which Owner owns an interest and which owns, in whole or
in part, any Properties or Improvements.

 

  1.8. “Ownership Agreements” has the meaning set forth in Section 2.3.B hereof.

 

  1.9. “Person” means any natural persons, partnership, corporation,
association, trust, limited liability company or other legal entity.

 

  1.10. “Properties” means all real estate properties owned by Owner or Owner JV
and all tracts acquired by Owner or Owner JV in the future containing
income-producing Improvements or on which Owner or Owner JV will construct
income-producing Improvements that are designated as being managed by Manager as
of December 31, 2004 on Exhibit A hereto or identified on a Property Amendment
to this Agreement (but does not include real estate property owned by Owner or
Owner JV that is not designated as being managed by Manager as of December 31,
2004 on Exhibit A hereto or identified on a Property Amendment agreed to by
Owner and Manager).

 

  1.11. “Property Amendment” means an amendment to this Agreement describing a
parcel of real estate and an Improvement thereon (or, in the case of
construction management services provided pursuant to Section 2.6, an
Improvement or a planned Improvement, as the case may be) and describing the
services to be provided by Manager to Owner or an Owner JV under this Agreement.

 

2. Appointment Of Manager; Services To Be Performed.

 

  2.1. Appointment of Manager. Owner hereby engages and retains Manager as the
sole and exclusive manager of the Properties to perform such functions as are
specified on the Property Amendment related to each Property and as set forth
herein. Manager hereby accepts such appointment on the terms and conditions
hereinafter set forth. It being understood that this Agreement causes Manager to
be, at law, Owner’s and Owner JV’s agent with respect to the Properties but only
for the limited purposes set forth on the Property Amendments and otherwise
expressly set forth herein upon the terms contained herein. Owner represents
that it has authority to grant such agency power. Nothing herein shall obligate
Owner to enter into any Property Amendment.

 

2



--------------------------------------------------------------------------------

  2.2. Dealings with Asset Advisor. Unless Owner specifically informs Manager to
the contrary, Asset Advisor may perform any of the obligations or exercise any
of the rights of Owner or Owner JV under this Agreement; provided that any
actions that Asset Advisor takes on behalf of Owner pursuant hereto are subject
to the terms of the agreements between Asset Advisor and Owner, and this Section
2.2 does not expand or modify the authority of Asset Advisor to act on behalf of
Owner. No Property amendment shall be entered into by Owner without the approval
of Wells REIT’s Board of Directors (or a committee of the board authorized to
give such approval).

 

  2.3. General.

 

  A. Efforts of Manager. Manager agrees to perform its duties under this
agreement and to use reasonable commercial efforts to enhance the Properties’
ability to generate income. Manager’s services are to be of scope and quality
not less than those generally performed by professional managers of other
similar properties in the areas in which Properties are located. Manager shall
make available to Owner and any Owner JVs the full benefit of the judgment,
experience and advice of the members of Manager’s organization and staff with
respect to the policies to be pursued by Owner and Owner JVs relating to the
management, operation, leasing, construction and/or buildout of the Properties.

 

  B. Ownership Agreements. Manager has received copies of agreements of limited
partnership, joint venture partnership agreements and operating agreements of
Owner and its Affiliates as well as the articles of incorporation and bylaws of
Wells REIT (collectively, the “Ownership Agreements”) and mortgages on all
Properties and is familiar with the terms thereof. Manager will use reasonable
care to avoid any act or omission which, in the performance of its duties
hereunder, in any way conflicts with the terms of the Ownership Agreements or
the mortgages in the absence of the express direction of the Board of Directors
of Wells REIT, and Manager shall promptly notify Owner if any such conflict
arises.

 

  2.4. Specific Duties as Property Manager. Manager’s duties as property manager
for any of the Properties designated as being managed by Manager as of December
31, 2004 on Exhibit A hereto or identified on a Property Amendment as being
subject to the management services as provided herein include the following:

 

  A. Monies Collected. Manager will collect all rent and other monies from
tenants and any sums otherwise due Owner or Owner JV with respect to the
Properties in the ordinary course of business in accordance with the terms and
conditions of all leases and other agreements for the use and

 

3



--------------------------------------------------------------------------------

occupancy of the Properties, including any other charges that may become due at
any time from any tenant or from others for services provided in connection with
the use and occupancy of the Properties. In collecting such monies, Manager will
inform tenants of the Properties that all remittances are to be in the form of a
check, money order or wire transfer. Owner authorizes Manager to request,
demand, collect and receipt for all such rent and other monies and to institute
legal proceedings in the name of Owner or Owner JV for the collection thereof
and for the dispossession of any tenant in default under its Lease. All monies
so collected shall be deposited in an Account (as defined in Section 2.4.K(1)).
Manager shall not write-off any income items without the prior approval of
Owner.

 

  B. Lease and Mortgage Obligations. Manager will perform all duties of the
landlord under all Leases insofar as such duties relate to operation,
maintenance, and day-to-day management. Manager will also provide or cause to be
provided, at Owner’s or Owner JV’s (as appropriate) expense, all services
normally provided to tenants of like premises, including where applicable and
without limitation, gas, electricity or other utilities required to be furnished
to tenants under leases, normal repairs and maintenance, and cleaning and
janitorial service. Manager shall use its commercially reasonable efforts to
comply with the terms and conditions of all Leases and shall promptly advise
Owner of any material breaches. Manager shall also perform all covenants and
obligations required to be performed under the provisions of all mortgages,
deeds of trust, deeds to secure debt or other like instrument to the extent that
the performance of such covenants and obligations are within the day-to-day
control of Manager or as may be requested by Owner.

 

  C. Building Inspections. Conduct complete inspections of the Properties and
the surrounding common areas and all of their mechanical facilities as is
prudent to determine that the same are in good order and repair, but no less
frequently than once per calendar quarter during the term of this Agreement;
provided, however, that any Properties subject to triple-net leases need only be
inspected semi-annually.

 

  D. Maintenance. Manager will cause the Properties to be maintained in the same
manner as similar properties in the area. Manager’s duties and supervision in
this respect include, without limitation, cleaning of the interior and the
exterior of the Improvements and the public common areas on the Properties and
the making and supervision of repairs, alterations, and decoration of the
Improvements, subject to and in strict compliance with this Agreement and the
Leases.

 

  E. Limitations on Expenditures. Manager will not incur any costs other than
those estimated in any approved budget or approved pro forma statements or as
otherwise specified in a Property Amendment except for:

 

  (1) costs incurred in emergency situations in which action is immediately
necessary for the preservation or safety of a Property, or for the safety of
occupant or other person (or to avoid the suspension of any necessary service of
the Property);

 

4



--------------------------------------------------------------------------------

  (2) expenditures for real estate taxes and assessments that exceed the amount
budgeted but only to the extent that such additional amounts are the result of a
tax rate increase, property value reassessment or other assessment that occurs
after the preparation of the budget;

 

  (3) maintenance and repair costs that are individually under $10,000 so long
as such costs in the aggregate do not exceed the amount budgeted for such items
by more than 5%; and

 

  (4) maintenance supplies calling for an aggregate purchase price of less than
$5,000, unless a different amount is specified in a Property Amendment.

 

  F. Notice of Violations. Manager will forward to Owner promptly upon receipt
all notices of violation or other notices from any governmental authority, and
board of fire underwriters or any insurance company, and shall make such
recommendations regarding compliance with such notice as shall be appropriate.

 

  G. Personnel. Any personnel Manager hires to maintain and operate a Property
shall be the employees or independent contractors of Manager and not of Owner or
Owner JV. Manager agrees to use due care in the selection and supervision of
such employees or independent contractors. Manager is responsible for the
preparation of and shall timely file all payroll tax reports and timely make
payments of all withholding and other payroll taxes with respect to each
employee.

 

  H. Utilities and Supplies. Manager shall enter into or renew contracts for
electricity, gas, steam, landscaping, fuel, oil, maintenance and other services
as are customarily furnished or rendered in connection with the operation of
similar properties in the area and shall order all necessary supplies and
equipment required for the proper operation, maintenance and repair of the
Properties;

 

  I. Tenant Complaints. Manager shall maintain business-like relations with the
tenants of the Properties and respond to tenant complaints in a prudent,
businesslike manner. Manager shall maintain a record of all tenant complaints
and Manager’s response to such complaints which record shall be available for
review by Owner.

 

  J. Signs. Manager shall place and remove, or cause to be placed and removed,
such signs upon the Properties as Manager deems appropriate, subject, however,
to the terms and conditions of the Leases and to any applicable ordinances and
regulations.

 

5



--------------------------------------------------------------------------------

  K. Banking Accommodations.

 

  (1) Operating and Maintaining Bank Accounts. Manager shall establish and
maintain one or more separate checking accounts (each, an “Account”) in the
Owner’s or Owner JV’s (as appropriate) name for funds relating to the
Properties. All monies deposited from time to time in each Account shall be and
remain the property of Owner or Owner JV (as appropriate) and shall be withdrawn
and disbursed by Manager for the account of Owner or Owner JV (as appropriate)
only as expressly permitted by this Agreement for the purposes of performing the
obligations of Manager hereunder. No monies collected by Manager on Owner’s or
Owner JV’s behalf shall be commingled with funds of Manager. Each Account shall
be maintained, and monies shall be deposited therein and withdrawn therefrom, in
accordance with the following:

 

  (a) All sums received from rents and other income from the Properties shall be
promptly deposited by Manager in an Account. All checks drawn to the order of
Owner, Owner JV, or Asset Advisor should be endorsed by Manager for deposit only
and deposited in an Account.

 

  (b) Manager shall have the right to designate two or more persons who shall be
authorized to draw against each Account, but only for purposes authorized by
this Agreement. Manager may not under any circumstances write a check on an
Account payable to or in favor of Manager or any Affiliate of Manager other than
(i) to reimburse itself for expenditures made on behalf of the Properties, and
(ii) to pay itself the Management Fees payable hereunder, provided that any such
expenditure, reimbursement or Management Fee shall be reflected in the monthly
operating statement provided with respect to the month in which such expenditure
or reimbursement is paid, and all proper procedures for payment have been
followed.

 

  (c) All sums due to Manager hereunder, whether for compensation, reimbursement
for expenditures, or otherwise, as herein provided, shall be a charge against
the operating revenues of the Properties and shall be paid and/or withdrawn by
Manager from an Account in accordance with the terms of the approved budgets or
pro formas and to the extent funds are available therefor after

 

6



--------------------------------------------------------------------------------

taking into account other required expenses of the Properties; provided, that if
Manager has received a notice in accordance with Section 7.1 that it is in
default of any material provision hereof and has not cured such default within
ten (10) business days, then Manager shall refrain from and be prohibited from
withdrawing funds from an Account pursuant to this Subsection 2.4.K(1)(c) until
such default is cured and Owner has consented to a normal resumption of the
activity provided for in this Subsection 2.4.K(1)(c). In the event that Manager
determines that there are insufficient funds in the Accounts for the Properties
to pay sums due to Manager hereunder and to pay the other expenses of the
Properties, then Manager shall notify Owner in writing and Owner shall promptly
make sufficient funds available to satisfy such obligations.

 

  (d) Unless otherwise directed by Owner, by the 30th day of the first month
following each calendar quarter, Manager shall forward to Owner or Owner JV net
operating proceeds from the preceding quarter, retaining at all times, however a
reserve for each Property as specified on the Property Amendment related
thereto, in addition to any amounts otherwise provided in the budget as approved
by the Owner to meet unbudgeted contingencies.

 

  (2) Closing Bank Accounts. All items relating to bank account closings are to
be coordinated through Owner. Manager is required to process cash activity in
accordance with any applicable termination agreement, purchase and sale
agreement, merger agreement, etc. Manager is responsible for final bank account
reconciliation at the time of close out or transfer of the account.

 

  (3) Bank Account Statements & Reconciliation.

 

  (a) Bank account statements will be delivered (via U.S. Mail) to a mailing
address stipulated by Manager directly from the banking institution to the
Manager’s accounting offices.

 

  (b) Manager should reconcile all bank accounts in a timely manner and make
available such reconciliation(s) on request. Manager shall provide explanations
for any large, unusual or recurring reconciling items along with an indication
as to when they will be resolved. Bank reconciliations must be reviewed,
approved, and initialed by at least one accounting supervisor independent from
the individual preparing the bank reconciliation

 

7



--------------------------------------------------------------------------------

  (c) Any issues relating to timely receipt of the monthly bank account
statement (based on the established bank account statement cut-off date) should
be directed towards the banking institution. Recurring problems relating to the
timely receipt of statements should be brought to the attention of Owner.

 

  (d) Unless Owner specifically requires otherwise, bank account service
charges/fees will be set up to be billed (by the banking institution) directly
to the account.

 

  (e) Outstanding checks (over 6 months old) should be researched and resolved
in accordance with instructions from Owner.

 

  (4) Failure of Depository Institution at which an Account is Located. Manager
shall have no liability to Owner for any amounts in an Account which are lost or
not covered by insurance if the depository institution at which the Account is
maintained fails or is otherwise placed in the control of a governmental or
quasi governmental authority and the assets of the Account are thereby forfeited
in whole or in part, provided such depository institution was selected with
reasonable care.

 

  L. Expenses. Manager shall analyze all bills received for services, work and
supplies in connection with the maintaining and operating the Properties, pay
all such bills, and pay utility and water charges, sewer rent and assessments,
and any other amount payable in respect to the Properties. Manager shall use
reasonable commercial efforts to pay all bills within the time required to
obtain discounts, if any. Owner may from time to time request that Manager
forward certain bills to Owner promptly after receipt, and Manager shall comply
with any such request. It is understood that the payment of real property taxes
and assessment and insurance premiums will be paid out of an Account by Manager.
All expenses shall be billed at net cost (i.e., less all commissions, discounts
and allowances, however designed, but excluding rebates). Additionally, Manager
will be held responsible for all Property 1099 reporting to the IRS. 1099’s must
be filed under Manager name and Manager taxpayer identification number (TIN),
listing Manager as the “payer”. Manager will provide annually a signed
declaration indicating compliance with 1099 reporting; Manager will provide this
declaration to Owner with the February Reporting Package. Penalties for
misfilings are not to be charged to the property, but are payable by Manager.

 

8



--------------------------------------------------------------------------------

  M. Other Cash Management Items.

 

  (1) To the extent funds are available in an Account, Manager shall pay the
operating expenses of the Properties (including, without limitation, sums due
Manager under this Agreement) and any other payments relative to the Properties
as required by the terms of this Agreement.

 

  (2) Any interest or other income earned on the assets of an Account shall be
re-deposited in the Account, and shall for federal and state income tax purposes
be deemed to be income of the Owner or Owner JV.

 

  (3) Unless the bank account structure utilizes an automated cash concentration
to the Owner (e.g., zero balance account structure), amounts held in reserve
should be forecasted for significant expenditures (e.g. real estate tax
payments) and must be held in interest bearing vehicles until the funds are
disbursed.

 

  (4) If a Property has petty cash, it is the Manager’s responsibility to ensure
that petty cash is reconciled to general ledger and replenished on a monthly
basis.

 

  N. Books and Records.

 

  (1) General. Manager shall cause to be kept account books and records for the
Properties. Books and records must show all receipts, expenditures and all other
records necessary or convenient for the recording of the results of operations
of the Properties. Such account books and records shall be kept in a secure
location at the office(s) where Manager normally keeps all of its records and
shall be open to inspection by Owner and its representatives at any reasonable
time. Upon the effective date of expiration or termination of this Agreement,
all such books and records shall be forthwith turned over to Owner so as to
ensure the orderly continuance of the operations of the Properties. Manager
shall take necessary measures to ensure such control over accounting and
financial transactions as is reasonably required to protect Owner’s and Owner
JV’s assets, from theft, error or fraudulent activity on the part of Manager’s
employees or other agents. Manager shall indemnify and hold Owner and Owner JV
harmless from all such losses, including, but not limited to, the following:

 

  (a) Theft of assets by Manager’s employees or other agents;

 

  (b) Penalties and interest due to delay in payment of invoices, bills or other
like charges if funds of Owner or Owner JV

 

9



--------------------------------------------------------------------------------

or funds in an Account were available to make said payments and delays were not
the result of any action or inaction on the part of the Owner;

 

  (c) Overpayment or duplicate payment of invoices arising from either fraud or
error;

 

  (d) Overpayment of labor costs arising from either fraud or error;

 

  (e) A sum equal to the value of any form of payment from purveyors to
Manager’s employees or associates arising from the purchase of goods or services
for the Properties; and

 

  (f) Unauthorized use of facilities by Manager’s employees or associates.

 

  (2) Charts of Accounts. The format of all financial reports, documents and
other statements prepared by Manager pursuant to this Agreement shall utilize
the format required by Owner, as the same may be changed by Owner from time to
time.

 

  (3) Fixed Asset Accounting. For Properties in portfolios requiring maintenance
of fixed asset accounting detail and related depreciation (as specified in the
Accounting Policies), Manager will be required to maintain and submit to Owner
on a monthly basis, a detailed schedule of all fixed asset additions and the
related depreciation/amortization and accumulated depreciation/ amortization
utilizing the useful lives and various depreciation methods specified within the
Accounting Policies. All such schedules shall agree to the amounts posted within
the general ledger. Manager shall not be responsible for any errors in data made
prior to Manager’s involvement with the data.

 

  (4) Periodic Meetings. As reasonably required by Owner, Manager and other
personnel engaged or involved in the management and operation of the Properties
shall meet to discuss the historical results of operations and to consider
deviations from budget.

 

  (5) Right to Conduct Audit. Owner shall have the right to conduct an audit of
the Properties’ operations by using its own internal auditors or by employing
independent auditors. Costs associated with conducting such audits by internal
or independent auditors shall be borne by Owner or Owner JV. Should such audits
result in the discovery of either weaknesses in internal control or errors in
record keeping, these shall be communicated to the Manager in writing. Manager
shall correct such discrepancies either upon

 

10



--------------------------------------------------------------------------------

discovery or within a reasonable period of time after notification. Manager
shall inform Owner in writing of the action taken and to be taken to correct
such audit discrepancies. If any audit conducted by or on behalf of Owner or
Owner JV reveals a discrepancy in excess of ten percent (10%), and greater than
$10,000, for any material line item (i.e. base rent, operating escalation
income, total cleaning, total repairs and maintenance, etc.), Manager shall be
responsible for the reasonable expenses of such audit.

 

  (6) Ownership of Books and Records. The books of accounts and all other
records relating to or reflecting the operations of the Properties shall at all
times be the property of Owner or Owner JV, as applicable.

 

  O. Accounting Policies. Manager shall use the accrual method of accounting
with GAAP adjustments shown below (unless and until GAAP changes):

 

  (1) Straight-Line Rent Adjustment– Record straight-line rent over the entire
lease period on a lease by lease basis

 

  (2) Free Rent Adjustment – Recognize any Free Rent as part of the
straight-line rent calculation on a lease by lease basis

 

  (3) Capitalization Policy – Capitalize any expenditure that replace, improve,
or otherwise extend the economic life of an asset in excess of $5,000 for any
given project. This includes tenant improvements and lease acquisition costs
(leasing commissions, space planning fees, legal fees, etc) that are in excess
of $5,000

 

  (4) Depreciation Expense – Record monthly depreciation expense on a
straight-line basis over the estimated useful life of a given asset

 

  (5) Amortization Expense – Record monthly amortization expense on a
straight-line basis over the life of the lease for which the cost was incurred

 

  (6) Other – Adopt such other accounting policies as Owner may direct from time
to time with written notice to Manager.

 

  P. Reporting.

 

  (1) Monthly Financial Reporting Package. Not later than the 20th day of each
month, Manager shall cause to be delivered to Owner at least two copies of the
standard reporting package and the specific financial and property information
and reports set forth on Exhibit B hereto. Manager acknowledges that the
transmittal and specific financial statements and/ or schedules required by
Owner are

 

11



--------------------------------------------------------------------------------

subject to change from time to time and may vary based on specific Property or
portfolio requirements. All such reports shall be in a form prescribed by the
Owner. In addition, Manager shall prepare any forms required by Owner to
facilitate the input of financial information into Owner’s accounting system.

 

  (2) Quarterly Reports. On or before the 30th day of the first month following
each calendar quarter for which such report or statement is prepared and during
the term of this Agreement, Manager shall prepare and submit to the Owner the
reports and statements detailed on Exhibit C hereto.

 

  (3) Final Accounting. Following the expiration or earlier termination of this
Agreement, by virtue of the termination of this Agreement by Owner or Owner JV
for cause or otherwise, Manager shall nonetheless be responsible for preparing a
final accounting within sixty (60) days of said expiration or earlier
termination for any or all Properties subject to such termination or expiration.
Such final accounting shall set forth all current income, all current expenses
and all other expenses contracted for on Owner’s or Owner JV’s behalf but not
yet incurred in connection with the applicable Property(ies). The final
accounting shall also include all other items reasonably requested by Owner.

 

  (4) Certification. All financial statements other than those audited by the
Owner’s or Owner JV’s independent public accounting firm shall be certified by
an officer of Manager as true and correct in all respects and fairly presenting
the financial results of the operation of the Properties.

 

  (5) Other Reports and Statements. Manager will furnish to Owner, at Manager’s
expense, as promptly as practicable, such other reports, statements and other
information with respect to the operations of the Properties as Owner may
reasonably request from time to time.

 

  Q. Budgets and Leasing Plans. Not later than October 1 of each calendar year,
Manager shall prepare and submit to the Owner for its approval an operating
budget and, if Manager is also the leasing agent, a marketing and leasing plan
on the Properties for the calendar year immediately following such submission.
The budget and leasing plan shall be in the form of the budget and plan approved
by the Owner prior to the date thereof and shall note (1) how the property will
be managed and leased, (2) market conditions, (3) demographics, (4) annual
planned maintenance schedule, (5) major leasing assumptions, (6) detail
schedules for all revenue and expense items with assumptions, and (7) capital
expenditure plans. As often as reasonably necessary during the period covered by
any such budget, Manager may submit to the Owner for its approval an

 

12



--------------------------------------------------------------------------------

updated budget or plan incorporating such changes as shall be necessary to
reflect cost over-runs and the like during such period. If the Owner does not
disapprove any such budget within 30 days after receipt thereof by the Owner,
such budget shall be deemed approved. If the Owner shall disapprove any such
budget or plan, it shall so notify Manager within said 30-day period and explain
the reasons therefor.

 

  R. Governmental Approvals. Obtain all governmental approvals and permits
necessary for the operation of the Properties and recommend to Owner such
actions or steps as are necessary to cause the Properties to comply with any and
all applicable laws, regulations, ordinances, orders and directives of federal,
state or local governmental authorities;

 

  S. Coordination with Property Manager. To the extent Manager is not also the
leasing agent performing the functions described in Section 2.5, Manager will
coordinate and cooperate with the leasing agent of the respective Property(ies)
to ensure the full leasing and efficient operation of the Properties.

 

  T. Other Actions. Manager will take such other action and perform such other
functions as Manager or Owner deems advisable or necessary for the efficient and
economic management, operation and maintenance of the Properties.

 

  2.5. Specific Duties as Leasing Agent. Manager’s duties as leasing agent for
any of the Properties designated as being managed by Manager as of December 31,
2004 on Exhibit A hereto or Properties identified on a Property Amendment (and
only such Properties) as being subject to the leasing agent services as provided
herein include the following:

 

  A. Leasing Functions. Manager will coordinate the leasing of the Properties
and negotiate and use reasonable commercial efforts to secure executed leases
from qualified tenants for available space in the Properties. Such leases must
be consistent with form and terms approved by Owner. Manager will use its
reasonable commercial efforts to bring about complete leasing of the Properties.
Manager shall be responsible for the hiring of all leasing agents, as necessary
for the leasing of the Properties, and to otherwise oversee and manage the
leasing process on behalf of the Owner. Such duties include, without limitation,
(1) the preparation and distribution of listings to potential tenants in the
market, as well as to reputable and active real estate agents within a
reasonable effective area surrounding each Property and (2) the supplying of
sufficient information to cooperating agents to enable them at all times to
promote the rental of the Properties. Owner, and Owner JV agree to refer to
Manager all offerings and inquiries it receives regarding leasing activity at
the Properties.

 

13



--------------------------------------------------------------------------------

  B. Advertising. Owner authorizes Manager to advertise and to place signage on
the Properties regarding the leasing, provided, that, such signage complies with
all applicable governmental laws, regulations and requirements. Manager, at its
expense, will provide its marketing package, signage and a two-sided flyer. Any
additional advertising and promotion will be done at Owner’s (or Owner JV’s)
expense pursuant to a program and budget agreed upon by Owner and Manager.

 

  C. Payments. Manager will pay such other reimbursable expenses and costs as
Owner has approved and deems advisable or necessary for the efficient and
economic leasing of the Properties.

 

  D. Coordination with Property Manager. To the extent Manager is not also the
property manager performing the functions described in Section 2.4, Manager will
coordinate and cooperate with the property manager of the respective
Property(ies) to ensure the full leasing and efficient operation of the
Properties.

 

  E. Other Actions. Manager will take such other action and perform such other
functions as Manager or Owner deems reasonably advisable or necessary for the
efficient and economic leasing of the Properties.

 

  2.6. Specific Duties as Construction Manager. Manager’s duties as construction
manager for any of the Properties designated as being managed by Manager as of
December 31, 2004 on Exhibit A hereto or Properties identified on a Property
Amendment (and only such Properties) as being subject to the construction
management services as provided herein include the following:

 

  A. General.

 

  (1) The Manager shall secure or assist in securing all licenses,
registrations, or permits required by law and shall comply with all ordinances,
laws, orders, codes, rules, and regulations pertaining to building of an
Improvement or the services described herein.

 

  (2) In the event a project is suspended for a period of more than thirty (30)
days, Manager shall have the right to re-assign the personnel managing such
project to other projects, and upon resumption of the project, the Manager shall
be given a reasonable amount of time to assign new personnel to the management
of the project. In addition, the compensation of the Manager shall be equitably
adjusted to account for the suspension of services. If the project is abandoned
at any time for any reason, Owner shall give Manager written notice of such
decision, and Owner shall pay the Manager for amounts due under this Agreement
through the date of abandonment, and for any costs, expenses and damages
incurred by Manager as a result of the abandonment of the project.

 

14



--------------------------------------------------------------------------------

  B. Duties with Respect to New Construction, Tenant Improvements, and
Redevelopments. Manager will perform the following duties for construction of
Improvements on undeveloped land (“New Construction”) and for construction of
Improvements that are to be made at the direction of, or in conformity with
Lease obligations to, tenants (“Tenant Improvements”) or for the improvement to
Improvements that change the size or nature of such Improvements or for the
redevelopment of Improvements (collectively, “Redevelopments”):

 

  (1) Provide updated and detailed project budgets to the Owner.

 

  (2) Arrange for, coordinate, supervise and advise the Owner with respect to
the selection of architects, contractors, design firms and consultants, and the
execution of design, construction and consulting contracts.

 

  (3) Review design documents, and drafts thereof, submitted by the architect or
other consultants, and notify Owner in writing of any mistakes, errors or
omissions that the Manager observes in the documents and any recommendations it
may have with respect to such mistakes, errors or omissions.

 

  (4) Evaluate and make recommendations to the Owner concerning cost estimates
prepared by others.

 

  (5) Review and evaluate proposed schedules for construction.

 

  (6) Procure subcontractors through a minimum of three quotes for any jobs
estimated to involve in excess of $50,000.

 

  (7) Coordinate the work of subcontractors.

 

  (8) Monitor the progress of construction.

 

  (9) Endeavor to identify any deficiencies in the work performed by
subcontractors.

 

  (10) Provide Owner with monthly written status reports.

 

  (11) Advise the Owner with respect to alterations and modifications in any
design documents submitted by the architect or other consultants that may be in
the Owner’s interest, including obtaining advantages in terms of cost savings,
scheduling, leasing, operation and maintenance issues and other matters
affecting the overall benefit of the project.

 

  (12) Review and advise Owner on change order proposals and requests for
additional services submitted to the Owner.

 

  (13) Schedule, coordinate, and attend necessary or appropriate project
meetings.

 

15



--------------------------------------------------------------------------------

  (14) Monitor and coordinate punch list preparation and resolution by the
subcontractors.

 

  (15) Make recommendations to Owner concerning, and monitor, the use of the
site by subcontractors, particularly as it relates to staging and storage,
ingress and egress, temporary signage, fencing, barricades, restrictions on
hours of operation, safety considerations and similar considerations.

 

  (16) Coordinate, monitor, supervise and advise the Owner with respect to
preparation, execution, completion and filing of project-related documents,
including, but not limited to, contracts, permit applications, licenses,
certifications, zoning requirements, land use restrictions, governmental filings
applicable to the Project and any other similar documents.

 

  (17) Review and advise the Owner with respect to draw requests submitted on
the project.

 

  (18) Upon completion of construction, walk the completed New Construction,
Tenant Improvements, or Redevelopments with the Owner to ensure that everything
has been completed in accordance with the specifications. Manager shall cause
the subcontractors to repair or replace any items that are determined to be
deficient during this walk.

 

  (19) As instructed by the Owner, perform additional related project management
functions.

 

  (20) Collect warranties and operation manuals, certificates, guarantees,
as-builts and any similar documentation for the benefit of the Owner.

 

  C. Duties with Respect to New Construction and Redevelopments. Manager will
perform the following duties with respect to New Construction and
Redevelopments:

 

  (1) Provide Owner with a budget for each Improvement to be built prior to
beginning construction of the respective Improvement.

 

  (2) Meet on a regular basis with Owner’s leasing agents and representatives of
prospective tenants.

 

  (3) Arrange for, coordinate, supervise and advise the Owner with respect to
various development services prior to design and construction of the Project,
including due diligence, site investigations, land use and zoning matters, and
similar development services.

 

16



--------------------------------------------------------------------------------

  D. Duties with Respect to Tenant Improvements. Manager will perform the
following duties related to Tenant Improvements:

 

  (1) Arrange for and supervise the performance of all installations and
improvements in space leased to any tenant which are either expressly required
under the terms of a Lease of such space or which are customarily provided to
tenants.

 

  (2) Meet with tenants and prospective tenants and their architects, engineers,
consultants and contractors to facilitate design and construction of leasehold
improvements.

 

  (3) Maintain separate files as to each tenant, and thereby document the entire
design and construction process for each tenant.

 

  (4) Compile and disseminate such data regarding each tenant as Owner may
reasonably require.

 

  E. Duties with Respect to Tenant Directed Improvements. Manager will perform
the following duties for construction of Improvements that are to be made by or
under the supervision of tenants (“Tenant Directed Improvements”)

 

  (1) Schedule, coordinate, and attend necessary or appropriate project
meetings.

 

  (2) Review and evaluate lease exhibit language that identifies the scope and
nature of tenant construction of the Tenant Directed Improvements.

 

  (3) Meet with tenants and prospective tenants and their architects, engineers,
consultants and contractors to facilitate design and construction of Tenant
Directed Improvements.

 

  (4) Review tenant construction documents for compliance with landlord criteria
and requirements applicable to the Tenant Directed Improvements.

 

  (5) Review and evaluate proposed schedules for tenant construction.

 

  (6) Coordinate delivery of shell space to tenants for construction of Tenant
Directed Improvements.

 

  (7) Observe tenant construction with attention to adherence of actual
construction with construction documents.

 

  (8) Evaluate and make recommendations to Owner concerning the coordination of
tenant work and any landlord work.

 

  (9) Make recommendations to Owner concerning, and monitor, the use of the site
by tenant contractors, particularly as it relates to staging and storage,
ingress and egress, temporary signage, fencing, barricades, restrictions on
hours of operation, safety considerations and similar considerations.

 

17



--------------------------------------------------------------------------------

  (10) Monitor the progress of tenant construction, and verify such key aspects
of tenant construction such as compliance with scheduling requirements,
compliance with rules and regulations of the Owner, verifying the tenant has
obtained proper permits, etc.

 

  (11) Serve as an information conduit to the Owner from the tenants’
consultants and contractors when questions arise as to matters at the project
site, and ensure that questions and issues are being addressed in a timely
manner.

 

  (12) Ensure that tenant design and construction properly ties into building
systems and does not adversely affect their proper operation.

 

  (13) Review and make recommendations to Owner concerning any requests by
tenants for draws against allowances established by Owner or Owner JV.

 

  (14) Maintain separate files as to each tenant, and thereby document the
entire design and construction process for each tenant.

 

  (15) Compile and disseminate such data regarding each tenant as Owner may
reasonably require.

 

3. Expenses.

 

  3.1. Owner’s Expenses. Except as otherwise specifically provided, all costs
and expenses incurred hereunder by Manager in fulfilling its duties to Owner and
Owner JV shall be for the account of and on behalf of Owner and Owner JV. Such
costs and expenses may include reasonable wages and salaries and other
employee-related expenses of all on-site and off-site employees of Manager who
are directly engaged in the operation, management, maintenance, leasing,
construction, or access control of the Properties, including taxes, insurance
and benefits relating to such employees (“Employee Expenses”), along with legal,
travel and other out-of-pocket expenses which are directly related to the
management of specific Properties. Manager shall also allocate a portion of its
office, administrative and supplies expense to the extent directly related to
the foregoing reimbursable expenses. All costs and expenses for which Owner or
Owner JV is responsible under this Agreement shall be paid by Manager out of an
Account. In the event said Account does not contain sufficient funds to pay all
said expenses, Owner or Owner JV shall fund all sums necessary to meet such
additional costs and expenses. Expenses reimbursed pursuant to this Section 3.1
shall be made in a manner consistent with the practices in effect as of the
effective date hereof, unless otherwise specifically approved for reimbursement
by a majority of the Independent Directors of Wells REIT.

 

  3.2. Manager’s Expenses. Manager shall, out of its own funds, pay all of its
general overhead and administrative expenses not appropriately allocable
pursuant to the second or third sentence of the preceding Section 3.1.

 

18



--------------------------------------------------------------------------------

4. Manager’s Compensation. For the services provided related to each Property
included on a Property Amendment, Owner will pay Manager a fee (collectively,
the “Management Fees”) as provided in this Section 4. Notwithstanding the
foregoing, for Properties being managed by Manager on behalf of Owner or Owner
JV as of December 31, 2004 (the “Existing Portfolio Properties”), which
Properties are listed on Exhibit A hereto, Manager shall perform the services
and duties set forth herein at the same level of services required to be
provided under existing agreements with Manager as of December 31, 2004 for no
additional consideration, it being hereby acknowledged and agreed that the
compensation for such services is intended to be included in the fees payable to
the Asset Advisor pursuant to the terms of that certain Asset Management
Advisory Agreement of even date herewith. No additional fees shall be charged
for the management or leasing of the Existing Portfolio Properties unless such
fees are specifically approved by a majority of the Independent Directors of
Wells REIT.

 

  4.1. Property Management Fee. For each Property for which Manager provides
property management services, Owner shall pay Manager a management fee as set
forth in the Property Amendment which will be based on the gross monthly income
actually collected from each Property for the preceding month. For all purposes
hereof, “gross monthly income” shall mean the total gross monthly collections
received from a Property, including, without limitation, rents (and any interest
or penalties accrued thereon), and miscellaneous gross income items of Owner, as
applicable; provided, however, “gross monthly income” specifically excludes:

 

  A. Interest paid on any depository accounts, including all Accounts and any
Accounts holding security deposits;

 

  B. Security deposits unless and not until such deposits are applied as rental
income upon termination of a lease;

 

  C. Parking revenues when a third party operator is engaged, sales taxes, taxes
paid in lieu of ad valorem taxes, and termination payments, except to the extent
of previously uncollected rent or termination payments based in part on and to
the extent of the remaining rent payable pursuant to a lease terminated prior to
its stated expiration date;

 

  D. Imputed revenue related to employee occupied Improvements or spaces and
space allocated or utilized for administrative purposes such as office use or
model Improvements;

 

  E. Rents paid in advance of the due date until the month in which such
payments are to apply as rental income;

 

  F. Monies collected for any capital items that are paid by tenants (such as
tenant finish or other improvements); and

 

19



--------------------------------------------------------------------------------

  G. Proceeds from a sale, refinancing, condemnation, hazard or liability
insurance, title insurance, tax abatement awards of all or any portion of a
Property, other than rental loss insurance payments.

 

Unless otherwise directed by Owner, Manager shall be entitled to withdraw its
compensation pursuant to this Section directly from an Account monthly in
arrears, on the tenth (10th) day of each calendar month, except for the
reporting period during which this Agreement is terminated, in which case Owner
will pay Manager the prorated fees due to Manager for the month of termination.

 

  4.2. Leasing Commissions. For each Property for which Manager provides leasing
agent services, Owner shall pay Manager fees as follows:

 

  A. Initial Lease-Up Fee. Manager shall be entitled to receive a separate fee
for the one-time initial rent-up or leasing-up of New Construction in an amount
not to exceed one-month’s rent. For this purpose, a Redevelopment constituting a
total rehabilitation shall be included in the term “New Construction.”

 

  B. Leasing Commissions.

 

  (1) New Lease Commission. For each Property for which Manager serves as
leasing agent, Owner will pay Manager, for each new tenant lease entered into
during the term hereof, a commission equal to the percentage specified in the
related Property Amendment of the Net Rent payable during the term (not to
exceed ten (10) years). No commission shall be payable as to any portion of the
initial term beyond ten (10) years. As used herein, “Net Rent” is defined as the
total base rental and operating expenses (but excluding future increases in
operating expenses) actually to be paid to Owner by the tenant during the
applicable term of the lease; and the calculation of the total base rental
specifically incorporates, at a value of zero, any installments of base rental
that the tenant is not required to pay as an inducement to enter into the lease
(i.e. free rent). Payments shall be as negotiated between the Owner and Manager
and as set forth on the Property Amendment.

 

  (2) Renewal Commissions. Owner shall pay to Manager a commission equal to the
percentage specified in the related Property Amendment of the Net Rent to be
paid by the tenant during the term of any renewal or extension of any tenant
lease; provided, however, that no commission shall be payable as to any portion
of such renewal or extension term beyond ten (10) years. For purposes of this
subsection 4.2.B(2), a renewal shall include (i) a renewal of any tenant lease
in a Property pursuant to a new

 

20



--------------------------------------------------------------------------------

agreement that is executed during the term of this Agreement and (ii) a renewal
of an existing tenant lease pursuant to a new agreement that is executed during
the term of this Agreement and prior to the expiration of the term of the
existing tenant lease. Renewal commissions shall be paid out within thirty (30)
days of the execution of the applicable renewal or extension.

 

  (3) Expansion Commissions. Owner shall pay to Manager a commission equal to
the percentage specified in the related Property Amendment of the Net Rent to be
paid by the tenant with respect to expansion space in a Property for the
remaining portion of the initial lease term; provided, however, that no
commission shall be payable as to any portion of the remainder of such lease
term beyond ten (10) years. For purposes of this subsection 4.2.B(3), an
expansion shall include (i) an expansion of any tenant lease in the Property
pursuant to a new agreement that is executed during the term of this Agreement
and (ii) an expansion of an existing tenant lease pursuant to a new agreement
that is executed during the term of this Agreement and prior to the expiration
of the term of the existing tenant lease. Expansion commissions shall be paid
out within thirty (30) days of the execution of such expansion.

 

  (4) Co-Brokerage. As the exclusive leasing agent for the Properties, Manager
shall cooperate with any independent, affiliated or non-affiliated licensed real
estate brokers or agents and may offer co-agency but not sub-agencies with
respect to the leasing of the Properties. Notwithstanding any language to the
contrary contained in this Section 4.2 providing for a fee or commission to be
paid to Manager, in the event that any such independent, affiliated or
non-affiliated brokers participates, in good faith (and has a rightful claim to
a brokerage commission), as a procuring cause of a tenant lease or any renewal,
extension, expansion or other modification of any tenant lease with respect to
which Manager would otherwise be due a commission pursuant to subsections
4.2.B(1) through 4.2.B(3), above (such broker or agent being hereinafter
referred to as “Co-Agent”), then the commission payable by Owner shall only be
as set forth on the Property Amendment under “Co-Brokerage Commissions.” Any
such commissions shall be shared between Manager and Co-Agent as they shall
agree.

 

  C. Pending Leases. Within fifteen (15) days after the expiration or earlier
termination of this Agreement, Manager shall deliver to Owner a list of all
parties to whom Manager has presented a bona fide “Letter of Proposal” or has
otherwise taken substantial and material steps evidenced in a manner acceptable
to Owner, in Owner’s reasonable discretion, with respect to a good faith effort
to enter into a lease at a Property during the

 

21



--------------------------------------------------------------------------------

term of this Agreement regarding the possible leasing of space in a Property, or
a possible renewal, extension or of any existing tenant lease covering space in
a Property. Owner agrees that it will pay the commission that would otherwise be
due in accordance with Section 4.2.B hereof in the event Owner or its successor
or assign enters into any lease with any tenant validly included in Manager’s
list or any affiliate thereof, or enters into any renewal, extension or
expansion of an existing tenant lease included in Manager’s list so long as
negotiations commence and are a final written agreement is executed by all
necessary parties during one hundred eighty (180) days after such expiration or
termination of this Agreement. Owner covenants and agrees that it shall not
delay entering into any lease, or any renewal, extension or expansion thereof,
for the purpose of depriving Manager of any commission due Manager pursuant to
this Section 4.2.C.

 

  4.3. Construction Management Fees. For each Property for which Manager
provides construction management services, Manager shall be entitled to fees as
follows:

 

  A. Tenant Directed Improvements. For planning and coordinating the
construction of any tenant directed improvements pursuant to lease concessions
in new leases or lease renewals, including tenant-paid finish-out or
improvements, Manager shall be entitled to receive from Owner or Owner JV that
portion of such lease concessions as are specified in such lease or lease
renewal, subject to a limit of 5% of such lease concessions, and, in addition,
Owner or Owner JV shall ensure that any lease or lease renewal contains a
provision requiring tenant to pay Manager the same percentage for any
tenant-paid finish-out or improvements not covered by such lease concessions
(i.e., paid by tenant).

 

  B. Other Management Fees for Construction Management Services. The Owner
agrees to pay Contractor a management fee as specified in the appropriate
Property Amendment.

 

  4.4. Audit Adjustment. If any audit of the records, books or accounts relating
to the Properties discloses an overpayment or underpayment of Management Fees,
Owner, Owner JV, or Manager shall promptly pay to the other party the amount of
such overpayment or underpayment, as the case may be. If such audit discloses an
overpayment of Management Fees for any fiscal year of more 10% of the correct
aggregate Management Fees for such fiscal year, Manager shall bear the cost of
such audit.

 

5. Insurance And Indemnification.

 

  5.1. Insurance to be Carried.

 

  A. Manager shall obtain and keep in full force and effect, or cause to be
obtained and kept in full force and effect, at Owner’s or Owner JV’s expense
insurance, unless paid directly by a tenant at a Property, (1) on the

 

22



--------------------------------------------------------------------------------

Properties and (2) on activities at the properties against such hazards as Owner
and Manager shall deem appropriate. In any event, Manager shall procure, for the
Properties for which Manager is property manager, insurance sufficient to comply
with the Leases and the Ownership Agreements. All liability policies shall
provide sufficient insurance satisfactory to both Owner and Manager and shall
contain waivers of subrogation for the benefit of Manager and the applicable
Owner or Owner JV.

 

  B. Manager shall obtain and keep in full force and effect, in accordance with
the laws of the state in which each Property is located, worker’s compensation
insurance covering all employees of Manager at the Properties and all persons
engaged in the performance of any work required hereunder. Manager shall also
obtain and keep in full force and effect, in accordance with the laws of the
state in which each Property is located, employer’s liability, employee theft,
commercial general liability, and umbrella insurance, and Manager shall furnish
Owner certificates of insurers naming Asset Advisor, Owner and/or Owner JV as
co-insureds and evidencing that such insurance is in effect. If any work under
this Agreement is subcontracted as permitted herein, Manager shall include in
each subcontract a provision that the subcontractor shall also furnish Owner
and/or Owner JV, as appropriate, with such a certificate evidencing coverage
(and any other coverage Manager deems appropriate in the circumstances) and the
naming of Asset Advisor, Owner and/or Owner JV as co-insureds and evidencing
that such insurance is in effect, as well as indemnification as is customary in
the discretion of the Manager. The cost of such insurance procured by Manager
shall be reimbursable to the same extent as provided in Section 3.1.

 

  5.2. Cooperation with Insurers. Manager shall cooperate with and provide
reasonable access to the Properties to representatives of insurance companies
and insurance brokers or agents with respect to insurance which is in effect or
for which application has been made. Manager shall use its best efforts to
comply with all requirements of insurers.

 

  5.3. Accidents and Claims. With respect to Properties for which Manager is
property manager, and with respect to Properties for which manager is
construction manager, Manager shall promptly investigate and shall report in
detail to Owner and insurance carriers as applicable all accidents, claims for
damage relating to the ownership, operation or maintenance of the Properties,
and any damage or destruction to the Properties and the estimated costs of
repair thereof, and shall prepare for approval by Owner all reports required by
an insurance company in connection with any such accident, claim, damage, or
destruction. Such reports shall be given to Owner promptly and any report not so
given within 10 days after the occurrence of any such accident, claim, damage or
destruction shall be noted in the monthly report delivered to Owner pursuant to
Section 2.4.P(1). Manager is authorized to settle any claim against an insurance
company arising out of any policy and, in connection with such claim, to execute
proofs of loss and adjustments of loss and to collect and receipt for loss
proceeds.

 

23



--------------------------------------------------------------------------------

  5.4. Indemnification.

 

  A. Wells OP shall indemnify and hold harmless the Manager and its Affiliates,
including their respective officers, directors, partners and employees, from all
liability, claims, damages or losses arising in the performance of their duties
hereunder, and related expenses, including reasonable attorneys’ fees, to the
extent such liability, claims, damages or losses and related expenses are not
fully reimbursed by insurance, subject to any limitations imposed by the laws of
the State of Delaware, the limited partnership agreement of Wells OP, or as
specifically provided otherwise in this Agreement. Notwithstanding the
foregoing, the Manager shall not be entitled to indemnification or be held
harmless pursuant to this Section 5.4.A for any activity for which the Manager
shall be required to indemnify or hold harmless Wells OP pursuant to Paragraph
5.4.B or pursuant to another specific provision of this Agreement. Any
indemnification of the Manager may be made only out of the net assets of Wells
OP and not from the partners of Wells OP.

 

  B. The Manager shall indemnify and hold harmless the Owner and Owner JV from
contract or other liability, claims, damages, taxes or losses and related
expenses including attorneys’ fees, to the extent that such liability, claims,
damages, taxes or losses and related expenses are not fully reimbursed by
insurance and are incurred by reason of the Manager’s bad faith, fraud, willful
misfeasance, misconduct, reckless disregard of its duties, gross negligence, or
material breaches of this Agreement.

 

6. Term, Termination.

 

  6.1. Term. This Agreement shall commence on the date first above written and
shall continue until terminated in accordance with the earliest to occur of the
following:

 

  A. One year from the date of the commencement of the term hereof. However,
this Agreement will be automatically extended for an additional one-year period
at the end of each year unless Owner or Manager gives sixty (60) days written
notice of its intention to terminate the Agreement;

 

  B. Sixty (60) days after prior written notice of intention to terminate the
Agreement given by Owner or Manager; or

 

  C. Immediately upon the occurrence of any of the following:

 

  (1) A decree or order is rendered by a court having jurisdiction (A) adjudging
Manager as bankrupt or insolvent, or (B) approving as properly filed a petition
seeking reorganization, readjustment, arrangement, composition or similar relief
for Manager under the federal bankruptcy laws or any similar applicable law or
practice,

 

24



--------------------------------------------------------------------------------

or (C) appointing a receiver or liquidator or trustee or assignee in bankruptcy
or insolvency of Manager or a substantial part of the property of Manager, or
for the winding up or liquidation of its affairs, or

 

  (2) Manager (A) institutes proceedings to be adjudicated a voluntary bankrupt
or an insolvent, (B) consents to the filing of a bankruptcy proceeding against
it, (C) files a petition or answer or consent seeking reorganization,
readjustment, arrangement, composition or relief under any similar applicable
law or practice, (D) consents to the filing of any such petition, or to the
appointment of a receiver or liquidator or trustee or assignee in bankruptcy or
insolvency for it or for a substantial part of its property, (E) makes an
assignment for the benefit of creditors, (F), is unable to or admits in writing
its inability to pay its debts generally as they become due unless such
inability shall be the fault of Owner, or (G) takes corporate or other action in
furtherance of any of the aforesaid purposes.

 

Upon termination, the obligations of the parties hereto shall cease, provided
that Manager shall comply with the provisions hereof applicable in the event of
termination and shall be entitled to receive all compensation which may be due
Manager up to the date of such termination and as may otherwise be provided in
this Agreement, and provided, further, that if this Agreement terminates
pursuant to Section 6.1.C above, Owner shall have other remedies as may be
available at law or in equity.

 

  6.2. Manager’s Obligations after Termination. Upon the termination of this
Agreement, Manager shall have the following duties:

 

  A. Manager shall deliver to Owner, or its designee, all books and records
(including data files in magnetic or other similar storage media but
specifically excluding any licensed software) with respect to the Properties.

 

  B. Manager shall transfer and assign to Owner (or Owner JV, if applicable), or
its designee, all service contracts and personal property relating to or used in
the operation and maintenance of the Properties, except personal property paid
for and owned by Manager. Manager shall also, for a period of sixty (60) days
immediately following the date of such termination, make itself available to
consult with and advise Owner, or its designee, regarding the operation,
maintenance and leasing of the Properties.

 

  C. Manager shall render to Owner an accounting of all funds of Owner and Owner
JV in its possession and shall deliver to Owner a statement of Management Fees
claimed to be due Manager and shall cause funds of Owner and Owner JV held by
Manager relating to the Properties to be paid to Owner and Owner JV or their
designees and shall assist in the transferring of approved signatories on all
Accounts.

 

25



--------------------------------------------------------------------------------

7. Miscellaneous.

 

  7.1. Notices. All notices, approvals, consents and other communications
hereunder shall be in writing, and, except when receipt is required to start the
running of a period of time, shall be deemed given when delivered in person or
on the fifth day after its mailing by either party by registered or certified
United States mail, postage prepaid and return receipt requested, to the other
party, at the addresses set forth after their respect name below or at such
different addresses as either party shall have theretofore advised the other
party in writing in accordance with this Section 7.1.

 

Wells REIT:

   WELLS REAL ESTATE INVESTMENT TRUST, INC.      6200 The Corners Parkway     
Norcross, Georgia 30092-3365

Wells OP:

   WELLS OPERATING PARTNERSHIP, L.P.      C/O WELLS REAL ESTATE INVESTMENT
TRUST, INC.      6200 The Corners Parkway      Norcross, Georgia 30092-3365
With copy to Asset Advisor:    WELLS MANAGEMENT COMPANY, INC.      Attn:
Managing Director, Asset Management      6200 The Corners Parkway      Norcross,
Georgia 30092-3365

Manager:

   WELLS MANAGEMENT COMPANY, INC.      Attn: Managing Director, Property
Services      6200 The Corners Parkway      Norcross, Georgia 30092-3365

 

  7.2. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia.

 

  7.3. Assignment. Manager may delegate partially or in full its duties and
rights under this Agreement but only with the prior written consent of Owner.
Except as provided in the immediately preceding sentence, this Agreement shall
be binding upon and shall inure to the benefit of the parties and their
respective successors and assigns.

 

  7.4. No Waiver. The failure of Owner to seek redress for violation or to
insist upon the strict performance of any covenant or condition of this
Agreement shall not constitute a waiver thereof for the future.

 

  7.5. Amendments. This Agreement may be amended only by an instrument in
writing signed by the party against whom enforcement of the amendment is sought.

 

  7.6. Headings. The headings of the various subdivisions of this Agreement are
for reference only and shall not define or limit any of the terms or provisions
hereof.

 

26



--------------------------------------------------------------------------------

  7.7. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and it shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart.

 

  7.8. Entire Agreement. This Agreement and the related Property Amendments and
Exhibits hereto contains the entire understanding and all agreements between
Owner and Manager respecting the management of the Properties. There are no
representations, agreements, arrangements or understandings, oral or written,
between Owner and Manager relating to the management of the Properties that are
not fully expressed herein.

 

  7.9. Disputes. If there shall be a dispute between Owner and Manager relating
to this Agreement resulting in litigation, the prevailing party in such
litigation shall be entitled to recover from the other party to such litigation
such amount as the court shall fix as reasonable attorneys’ fees.

 

  7.10. Other Activities of Manager.

 

  A. General. Nothing herein contained shall prevent the Manager from engaging
in other activities or business ventures, whether or not such other activities
or ventures are in competition with Owner or the business of Owner, including,
without limitation, property management activities for other Persons (including
other REITs) and the provision of services to other programs advised, sponsored
or organized by the Manager or its Affiliates; nor shall this Agreement limit or
restrict the right of any director, officer, employee, or stockholder of the
Manager or its Affiliates to engage in any other business or to render services
of any kind to any other partnership, corporation, firm, individual, trust or
association. The Manager may, with respect to any investment in which the Owner
is a participant, also render advice and service to each and every other
participant therein. The Manager shall report to the board of directors of Wells
REIT the existence of any condition or circumstance, existing or anticipated, of
which it has knowledge, which creates or could create a conflict of interest
between the Manager’s obligations to Owner and its obligations to or its
interest in any other partnership, corporation, firm, individual, trust or
association.

 

  B. Policy with Respect to Allocation of Tenant Rental Opportunities. Before
the Manager markets leasable space owned by an Affiliate of Owner to a
prospective tenant, the needs of which would in the Manager’s judgment be met by
leasable space owned by Owner, the Manager shall determine in its sole
discretion that the prospective tenant’s needs would be better met by leasable
space owned by another owner. In the event that the Manager is marketing to a
prospective tenant whose needs would, in the sole discretion of the Manager,
equally be met by leasable space owned by Owner and another Wells-sponsored
program, then the Manager may more aggressively market the leasable space owned
by the other program

 

27



--------------------------------------------------------------------------------

if it has had the longest period of time elapse since space owned by it was
aggressively marketed by Manager. The Manager will use its reasonable efforts to
fairly allocate prospective tenant opportunities in accordance with such
allocation method and will promptly disclose any material deviation from such
policy or the establishment of a new policy, which shall be allowed provided (1)
the Board of Directors of Wells REIT is provided with notice of such policy at
least 60 days prior to such policy becoming effective and (2) such policy
provides for the reasonable allocation of prospective tenant marketing
opportunities among such programs. The Manager shall provide the Board of
Directors of Wells REIT with any information reasonably requested so that the
Board of Directors of Wells REIT can insure that the allocation of prospective
tenant marketing opportunities is applied fairly. Nothing herein shall be deemed
to prevent the Manager or an Affiliate from marketing leasable space that it may
own rather than aggressively marketing space owned by Owner or an Affiliate of
Owner so long as the Manager is fulfilling its obligation to market vacant space
owned by Owner in a manner consistent with the policies and objectives of the
Owner.

 

  7.11. Severability. If any term, covenant or condition of this Agreement or
the application thereof to any Person or circumstance shall, to any extent, be
held to be invalid or unenforceable, then the remainder of this Agreement, or
the application of such term, covenant or condition to persons or circumstances
other than those as to which it is held to be invalid or unenforceable, shall
not be affected thereby, and each term, covenants or condition of this Agreement
shall be valid and shall be enforced to the fullest extent permitted by law.

 

[Signatures appear on next page]

 

28



--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this Master Property Management,
Leasing and Construction Management Agreement as of the date first above
written.

 

WELLS REIT:

 

WELLS REAL ESTATE INVESTMENT TRUST, INC.

By:

 

 

--------------------------------------------------------------------------------

       

Leo F. Wells, III

       

President

WELLS OP:

 

WELLS OPERATING PARTNERSHIP, L.P.

By: Wells Real Estate Investment Trust, Inc. (as

General Partner of Wells Operating Partnership, L.P.)

    By:  

 

--------------------------------------------------------------------------------

       

Douglas P. Williams

Executive

       

Vice President

MANAGER:

 

WELLS MANAGEMENT COMPANY, INC.

By:

 

 

--------------------------------------------------------------------------------

       

M. Scott Meadows

       

Senior Vice President

 

29



--------------------------------------------------------------------------------

Exhibit A

 

List of the Properties being managed

by Wells Management Company, Inc.

As of December 31, 2004



--------------------------------------------------------------------------------

Exhibit B

Monthly Reporting Package Contents

 

For the current month and year to date, statements presenting, on a comparative
basis, actual to budget (and/or forecast or other projections), including
variance explanations for material variances:

 

1. Executive Summary (operations, leasing, capital, tenant/market issues, other)

 

2. Balance Sheet

 

3. Income Statement

 

4. Trial Balance - Month Activity

 

5. Trial Balance - YTD Balances

 

6. General Ledger

 

7. Copies of all bank statements & reconciliations

 

8. Aged Receivables and Delinquencies Report

 

9. Check Register

 

10. Rent Roll

 

11. Schedule of Capital Additions.

 

12. Schedule of Depreciation

 

13. Schedule of Tenant Security Deposits

 

14. Support Schedules for Asset & Liability accounts (Accrued Receivables,
Prepaid Expenses, Other Assets, Accrued Operating Expenses, Accrued Real Estate
Taxes, Accrued Interest, Other Liabilities, etc.)

 

15. MTD & YTD variance report with explanations

 

16. All reports should be provided using the Wells Chart of Accounts

 

17. List of any material accrual adjustment that may have been missed on the
last business day of each month



--------------------------------------------------------------------------------

Exhibit C

Quarterly Reporting Package

 

1. All items in the monthly reporting package with quarterly variances and
explanations of material variances;

 

2. Rental collection record;

 

3. Quarterly operating statement;

 

4. Copy of cash disbursements ledger entries for such period, if requested;

 

5. Copy of cash receipts ledger entries for such period, if requested;

 

6. The original copies of all contracts entered into by Manager on behalf of
Owner or Owner JV during such period, if requested; and

 

7. Copy of ledger entries for such period relating to security deposits
maintained by Manager, if requested.

 

Reforecast information is due to the Owner within 35 days after each quarter end
as follows:

 

Quarter

--------------------------------------------------------------------------------

 

Due Date

--------------------------------------------------------------------------------

1st Quarter reforecast

  February 5

2nd Quarter reforecast

  May 5

3rd Quarter reforecast

  August 5

4th Quarter reforecast

  November 5



--------------------------------------------------------------------------------

Form of Property Amendment

 

Property
Description:________________________________________________________________________________

 

_________________________________________________________________________________________________

 

_________________________________________________________________________________________________

 

_________________________________________________________________________________________________

 

Services to be Provided:

 

•   Property management services as specified in Section 2.4 of the Master
Property Management, Leasing and Construction Management Agreement except as
specified below:

 

_________________________________________________________________________________________________

 

_________________________________________________________________________________________________

 

_________________________________________________________________________________________________

 

Reserve for Property $                     (per Section 2.4.K(1)(d) of
Agreement)

Maintenance or repair costs threshold (if other than $10,000):
$                     (per Section 2.4.E(3))

Maintenance supplies aggregate purchase price threshold (if other than $5,000):
$                     (per Section 2.4.E(4))

 

•   Leasing duties as specified in Section 2.5 of the Master Property
Management, Leasing and Construction Management Agreement except as specified
below:

 

_________________________________________________________________________________________________

 

_________________________________________________________________________________________________

 

_________________________________________________________________________________________________

 

•   Construction management services as specified in Section 2.6 of the Master
Property Management, Leasing and Construction Management Agreement except as
specified below. In particular, the construction management will include the
following (add attachments as necessary):

 

_________________________________________________________________________________________________

 

_________________________________________________________________________________________________

 

_________________________________________________________________________________________________

 

_________________________________________________________________________________________________

 

_________________________________________________________________________________________________

 

_________________________________________________________________________________________________

 

_________________________________________________________________________________________________

 

_________________________________________________________________________________________________



--------------------------------------------------------------------------------

Property Amendment (continued)

 

Fees

 

•   Property Management Fee:                     %, as specified in Section 4.1

 

•   Property Management Fee (other calculation):
                                        

 

•   Leasing Fees and Commissions:

 

  •   Initial Lease-Up Fee (see Section 4.2.A):
                                        

 

  •   New Lease Commission Percentage (see Section 4.2.B(1)):
                                        

 

  •   Renewal Commission Percentage (see Section 4.2.B(2)):
                                        

 

  •   Expansion Commission Percentage (see Section 4.2.B(3)):
                                        

 

  •   Co-Brokerage Commissions (see Section 4.2.B(4)):
                                        
                                                     

 

_____________________________________________________________________________________________________________

 

_____________________________________________________________________________________________________________

 

 

  •   Payment terms (if other than specified in Section 4.2):
                                        

 

•   Construction Management Fees:

 

 

_____________________________________________________________________________________________________________________________

 

_____________________________________________________________________________________________________________________________

 

_____________________________________________________________________________________________________________________________

 

_____________________________________________________________________________________________________________________________

 

 

Examples:

 

•   Owner agrees to pay Manager a management fee in the amount of
$                     within fifteen (15) days of acceptance of the Improvement
by Owner.

 

•   As payment for the services to be performed by Manager hereunder, Owner
shall pay Manager a fee of $                     , to be paid on the first day
of each month of the term of the project in equal monthly installments of
$                    , plus reimbursable expenses referenced in Section 3 of the
Master Property Management, Leasing and Construction Management Agreement.

 

•   Manager agrees to collect and provide Owner with invoices for the work
completed on the Improvement on a monthly basis unless Owner and Manager agree
to a more frequent basis. Upon delivery of such invoices, Owner will be solely
responsible for promptly paying the company or companies performing the work.
The contract form used by Owner shall specify that Manager has no responsibility
for payment. Reimbursable expenses as described in Section 3 of this Agreement
shall be reimbursed to the Manager at cost plus ten percent (10%) and shall be
billed on a monthly basis.